Order, insofar as appealed from, unanimously reversed in the exercise of discretion without costs and defendant’s motion granted. Memorandum: In the exercise of our discretion, we grant defendant’s motion for a change of venue from Onondaga County to Warren County for the convenience of the material witnesses and to promote the ends of justice (see, CPLR 510 [3]). Defendant demonstrated that all relevant transactions took place in Warren County and that all of the anticipated witnesses on both sides, including the single nonparty witness, reside in Warren County. Defendant listed the names and addresses of those witnesses, set forth in detail the testimony that each witness is expected to give, and related the substance of that testimony to her defense, which she also outlined, thus demonstrating her entitlement to a change of venue (Jacobson v Leaseway of E. N. Y., 107 AD2d 798; Ray v Beauter, 90 AD2d 988). In opposition to the motion, plaintiff failed to set forth any relevant facts. We reject defendant’s contention that plaintiff should be subjected to punitive sanctions as a result of alleged frivolous *931conduct in the trial court. (Appeal from order of Supreme Court, Onondaga County, Hayes, J.—change of venue.) Present—Doerr, J. P., Denman, Boomer, Pine and Lawton, JJ.